Name: Commission Regulation (EEC) No 1982/91 of 5 July 1991 amending Regulation (EEC) No 1151/91 increasing to 972 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/ 12 Official Journal of the European Communities 6 . 7 . 91 COMMISSION REGULATION (EEC) No 1982/91 of 5 July 1991 amending Regulation (EEC) No 1151 /91 increasing to 972 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened ties in store ; whereas Annex I to Regulation (EEC) No 1151 /91 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 6, thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1151 /91 (5), as last amended by Regulation (EEC) No 1917/91 (6), opened a standing invitation to tender for the export of 572 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 27 June 1991 , France informed the Commission of the intention of its intervention agency to increase by 400 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 972 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1151 /91 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 972 000 tonnes of common wheat countries . Customs export formalities must be completed during the period 1 July to 31 August 1991 . 2 . The regions in which the 972 000 tonnes of common wheat of bread-making quality are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1151 /91 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 353, 17. 12 . 1990, p . 23 . (') OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 249, 12. 9 . 1990, p . 8 . ( 5) OJ No L 112, 4 . 5 . 1991 , p . 42 . (') OJ No L 173, 2. 7 . 1991 , p . 8 . 6. 7 . 91 Official Journal of the European Communities No L 178/ 13 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 62 500 Chalons-sur-Marne 141 000 Dijon 5 500 Lille 69 500 Montpellier 5 000 Nantes 40 000 Nancy 33 500 Orleans 270 000 Paris 200 000 Poitiers 30 000 Rouen 115 000'